       Case 1:19-mc-00145-TSC Document 418 Filed 05/21/21 Page 1 of 6




                           UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

    In the Matter of the
    Federal Bureau of Prisons’ Execution
    Protocol Cases
                                                         Case No. 19-mc-0145 (TSC)
    LEAD CASE: Roane, et al. v. Garland 1
    THIS DOCUMENT RELATES TO:
    Roane, et al. v. Garland, No. 05-2337


                        JOINT STATUS REPORT
               AND RESPONSE TO THE ORDER OF THE COURT

          Plaintiffs and Defendants respectfully submit this joint status report in response to

the Court’s minute order dated April 21, 2021.

          1.     On April 21, 2021, the Court entered the following minute order:

                 During his confirmation hearing, the Attorney General stated
                 that he “expect[s] that the President will be giving direction”
                 on federal death-penalty policy and that it was “not at all
                 unlikely” that the Department of Justice would impose a
                 moratorium on the federal death penalty. In light of these
                 statements, the parties shall meet, confer, and file a joint
                 status report by 5/21/2021 advising the court: 1) whether the
                 current dispute has been mooted or the parties anticipate that
                 it will be mooted; 2) whether the parties wish to stay this
                 action for any reason, or 3) whether the parties agree that this
                 litigation should continue. The report shall be accompanied
                 by a proposed order as appropriate.

          2.     Defendants respectfully submit that the case is not moot at this time, and

they do not presently seek a stay of proceedings. The Department of Justice, however, is

actively reviewing its policies and procedures concerning the administration of capital




1
       Attorney General Merrick Garland is automatically substituted as a defendant in
place of his predecessor in office. See Fed. R. Civ. P. 25(d).
     Case 1:19-mc-00145-TSC Document 418 Filed 05/21/21 Page 2 of 6




punishment, including those that are at issue in this case, and will promptly inform the

Court of any future developments that might impact the status of the litigation.

        3.      Plaintiffs agree that the case is not moot, and Plaintiffs do not wish to stay

this action at this time.

        4.      On March 5, 2021, Plaintiffs and Defendants submitted a joint status report

containing a proposed schedule for discovery and detailing certain disputes between the

parties. In the proposed schedule, some deadlines were expressed as dates certain and

others were expressed as a particular amount of time running from the entry of the order.

Given the passage of time since that submission, the parties intend to confer and propose a

revised schedule to the Court in the next seven days.

Dated May 21, 2021

                                  Respectfully Submitted,

 Scott W. Braden                                   CHANNING D. PHILLIPS, D.C. Bar #415793
 Assistant Federal Defender                        Acting United States Attorney
 Arkansas Federal Defender Office
 Ark Bar Number 2007123                            BRIAN P. HUDAK
 1401 West Capitol, Suite 490                      Acting Chief, Civil Division
 Little Rock, Arkansas 72201
 (501) 324-6114                                    By: /s/ Johnny Walker
 Scott_Braden@fd.org                               JOHNNY H. WALKER, D.C. Bar #991325
                                                   Assistant United States Attorney
 Jennifer Ying (DE #5550)                          555 4th Street, N.W.
 Andrew Moshos (DE #6685)                          Washington, District of Columbia 20530
 MORRIS, NICHOLS, ARSHT &                          Telephone: 202 252 2575
 TUNNELL LLP                                       Email: johnny.walker@usdoj.gov
 1201 N. Market St.                                Counsel for Defendants
 P.O. Box 1347
 Wilmington, Delaware 19801
 (302) 658-9300
 jying@mnat.com
 amoshos@mnat.com
 Counsel for Plaintiff Norris G. Holder, Jr.




                                               2
   Case 1:19-mc-00145-TSC Document 418 Filed 05/21/21 Page 3 of 6




Evan D. Miller (DC Bar # 219310)
Vinson & Elkins LLP
2200 Pennsylvania Avenue, NW
Suite 500 West
Washington, D.C. 20037
(202) 639-6605
(202) 478-1815 (fax)
emiller@velaw.com
Counsel for Plaintiff Bruce Webster

Joshua C. Toll
D.C. Bar No. 463073
King & Spalding LLP
1700 Pennsylvania Avenue, N.W.
Washington, DC 20006
(202) 737-8616
jtoll@kslaw.com

Margaret O’Donnell
P.O. Box 4815
Frankfort, KY 40604
(502) 320-1837
mod@dcr.net
Counsel for Plaintiff Anthony Battle

Shawn Nolan
Chief, Capital Habeas Unit
Federal Community Defender Office, E.D.Pa.
601 Walnut Street, Suite 545 West
Philadelphia, PA 19106
(215) 928-0520
shawn_nolan@fd.org
Counsel for Plaintiff Jeffrey Paul

Paul F. Enzinna
D.C. Bar No. 421819
Ellerman Enzinna PLLC
1050 30th Street, NW
Washington, DC 20007
202.753.5553
Counsel for Plaintiff James H. Roane, Jr

Amy Karlin
Interim Federal Public Defender
Celeste Bacchi
Jonathan C. Aminoff

                                           3
   Case 1:19-mc-00145-TSC Document 418 Filed 05/21/21 Page 4 of 6




Deputy Federal Public Defenders
321 E. Second Street
Los Angeles, CA 90012
(213) 894-2854
Counsel for Plaintiff Julius O. Robinson

Joseph Luby, Assistant Federal Defender
Federal Community Defender Office, E.D.Pa.
601 Walnut Street, Suite 545 West
Philadelphia, PA 19106
Telephone – 215-928-0520
Email – joseph_luby@fd.org
Counsel for Plaintiff Chadrick Fulks

Gerald W. King, Jr.
Ga. Bar No. 140981
Jeffrey Lyn Ertel
Ga. Bar No. 249966
FEDERAL DEFENDER PROGRAM, INC.
101 Marietta Street, Suite 1500
Atlanta, Georgia 30303
404-688-7530
(fax) 404-688-0768
Gerald_King@fd.org
Jeff_Ertel@fd.org

Stephen Northup
VSB #16547
Troutman Sanders LLP
P.O. Box 1122
Richmond, Virginia 23218-1122
(804) 697-1240
(fax) (804) 698-5120
steve.northup@troutmansanders.com

Frederick R. Gerson
VSB #39968
Bank Of America Center
1111 East Main Street, 16th Floor
Richmond, Virginia 23219
(804) 482-1121
fgerson@dagglaw.com
Counsel for Plaintiff Richard Tipton, III




                                            4
    Case 1:19-mc-00145-TSC Document 418 Filed 05/21/21 Page 5 of 6




                           CERTIFICATE OF SERVICE

       I hereby certify that on May 21, 2021, I caused a true and correct copy of foregoing

to be served on all following counsel of record via the Court’s CM/ECF system.

 Joshua C. Toll                                 Scott W. Braden
 King & Spalding LLP                            Arkansas Federal Defender Office
 (202) 737-8616                                 (501) 324-6114
 jtoll@kslaw.com                                Scott_Braden@fd.org
 Margaret O’Donnell                             Jennifer Ying
 (502) 320-1837                                 Andrew Moshos
 mod@dcr.net                                    Morris, Nichols, Arsht & Tunnell LLP
                                                (302) 658-9300
 Counsel for Plaintiff Anthony Battle
                                                jying@mnat.com
                                                amoshos@mnat.com
                                                Counsel for Plaintiff Norris G. Holder, Jr.
 Joseph Luby                                    Shawn Nolan
 Federal Community Defender Office,             Federal Community Defender Office,
 E.D. Pa.                                       E.D. Pa.
 (215) 928-0520                                 (215) 928-0528
 joseph_luby@fd.org                             shawn_nolan@fd.org
 Counsel for Plaintiff Chadrick Fulks           Gary E. Proctor
                                                Law Offices of Gary E. Proctor, LLC
                                                (410) 444-1500
                                                garyeproctor@gmail.com
                                                Counsel for Plaintiff Jeffrey Paul


 Gerald W. King, Jr.                            Amy Karlin
 Jeffrey Lyn Ertel                              Interim Federal Public Defender
 Federal Defender Program, Inc.                 Celeste Bacchi
 (404) 688-7530                                 Jonathan C. Aminoff
 Gerald_King@fd.org                             Deputy Federal Public Defenders
 Jeff_Ertel@fd.org                              (213) 894-2854
                                                celeste_bacchi@fd.org
 Brandon D. Almond
 Troutman Sanders LLP                           Counsel for Plaintiff Julius O. Robinson
 Washington, D.C. 20004
 (202) 274-2864
 brandon.almond@troutmansanders.com
 Counsel for Richard Tipton, III




                                            5
   Case 1:19-mc-00145-TSC Document 418 Filed 05/21/21 Page 6 of 6




Paul F. Enzinna                                 Evan Miller
Ellerman Enzinna PLLC                           Vinson & Elkins LLP
(202)753-5553                                   (202) 639-6605
penzinna@ellermanenzinna.com                    emiller@velaw.com
Counsel for Plaintiff James H. Roane, Jr.       Counsel for Bruce Webster




                                                 /s/Johnny Walker
                                                Assistant United States Attorney
                                                Counsel for Defendants




                                            6
